UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DORA BROWN,

                            Plaintiff,
                                                       19 Civ. 6328 (KPF)
                     -v.-
                                                     ORDER OF SERVICE
AUTOMATTIC; BLUEHOST; and
TWITTER,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff, appearing pro se, brings this action invoking the Court’s federal

question and diversity jurisdiction and alleging that Defendants committed

breach of contract, fraud, and other state-law claims. By Order dated

August 21, 2019, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis.

      Because Plaintiff has been granted permission to proceed IFP, she is

entitled to rely on the Court and the U.S. Marshals Service to effect service.

Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C.

§ 1915(d) (“The officers of the court shall issue and serve all process . . . in

[IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service

to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the

Federal Rules of Civil Procedure generally requires that the summons and

complaint be served within 90 days of the date the complaint is filed, Plaintiff is

proceeding IFP and could not have served the summons and complaint until

the Court reviewed the complaint and ordered that a summons be issued.
Moreover, the Court recognizes that its prior Order of Service contained

incorrect addresses for Defendants, through no fault of Plaintiff. (Dkt. #8).

The Court therefore extends the time to serve until 90 days after the date the

new summons is issued. If the complaint is not served within that time,

Plaintiff should request an extension of time for service. See Meilleur v. Strong,

682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to

request an extension of time for service); see also Murray v. Pataki, 378 F.

App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to

effect service automatically constitutes ‘good cause’ for an extension of time

within the meaning of Rule 4(m).”).

      To allow Plaintiff to effect service on Defendants Automattic Inc.,

Bluehost, and Twitter through the U.S. Marshals Service, the Clerk of Court is

instructed to fill out a U.S. Marshals Service Process Receipt and Return form

(“USM-285 form”) for each of these defendants. The Clerk of Court is further

instructed to issue a summons and deliver to the Marshals Service all the

paperwork necessary for the Marshals Service to effect service upon these

defendants.

      Plaintiff must notify the Court in writing if her address changes, and the

Court may dismiss the action if Plaintiff fails to do so.

                                  CONCLUSION

      The Clerk of Court is directed to mail a copy of this Order to Plaintiff,

together with an information package.


                                         2
      The Clerk of Court is further instructed to complete the USM-285 forms

with the addresses for Automattic Inc., Bluehost, and Twitter and deliver all

documents necessary to effect service to the U.S. Marshals Service.

      SO ORDERED.

Dated: February 6, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                       3
     DEFENDANTS AND SERVICE ADDRESSES

Automattic, Inc.
c/o Mindy Morton
Procopio, Cory, Hargreaves & Savitch LLP
1117 S California Ave, Suite 200
Palo Alto, CA 94303

Bluehost
Attn: Legal Department
1500 N Priest Drive, Suite 200
Tempe, AZ 85281

Twitter, Inc.
1355 Market Street
San Francisco, CA 94103
